United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3045                                                 September Term, 2020
                                                                      1:18-cr-00013-RC-1
                                                       Filed On: April 9, 2021
In re: Sealed Case,


      BEFORE:         Tatel, Pillard, and Walker, Circuit Judges



   UNDER SEAL JUDGMENT NOT
    AVAILABLE TO THE PUBLIC